DETAILED ACTION
This Office Action is a Final Rejection in response to an Amendment after Non-Final filed on 11/13/2020. Claims 1-18 and 20 are acknowledged as pending in this application with claims 2-8, 10-11 and 18 being amended, claims 1, 9, 12-17 and 20 being previously presented and claim 19 being canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant amendment filed 11/13/2020 overcome all Specification, Drawings, Claim Objections and Claim Rejections 112b. The newly added limitations have raised new Claim Objection issues.

Claim Objections
Claims 4 and 11 are objected to because of the following informalities: 
Claim 4, lines 9-10, “an end face of the second hollowed metal cylindrical piece” should be corrected to --- an end face of the second hollowed metal cylindrical piece of the second handle bearing---
Claim 4, lines 12-13, “the first end face of the second cylindrical handle end cap of the second handle bearing” should be corrected to --- the first end face of the second cylindrical handle end cap----
Claim 11, line 4, “the first and second end portions” should be corrected to ---the first and second ends---  
Appropriate correction is required.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5, 7, 9-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dovner et al (US 2005/0113222). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 1: Dovner et al discloses an exercise bar comprising: 
a handle tube (knurled aluminum center segment 62) with a longitudinal interior bore (knurled aluminum center segment 62 has interior bore to slide onto steel shaft 60), the handle tube (knurled aluminum center segment 62) having a first end (see annotated in FIG. 8A) and a second end (see annotated in FIG. 8A); 
a solid metal center shaft (steel core or shaft 60), wherein the solid metal center shaft (steel core or shaft 60) is fitted through the longitudinal interior bore (knurled aluminum center segment 62 has interior bore to slide onto steel shaft 60) thereby exposing a first end portion (see annotated in FIG. 8A) of the solid metal center shaft at the first end (see annotated in FIG. 8A) of the handle tube and exposing a second end portion (see annotated in FIG. 8A) of the solid metal center shaft at the second end (see annotated in FIG. 8A) of the handle tube; 
a first band arm (first bar retention pin 70; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”) fitted onto the first end (see annotated in FIG. 8A) of the solid metal center shaft; and 
a second band arm (second bar retention pin 70; in FIG. 8A, it appears that there are two handle extensions 64 and each handle extension 64 has retention pin 70; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”) fitted onto the second end (see annotated in FIG. 8A) of the solid metal center shaft.

    PNG
    media_image1.png
    685
    1268
    media_image1.png
    Greyscale


Regarding claim 2: Dovner et al discloses wherein a first cylindrical handle end cap (first handle extensions 64) having a first end face (see annotated FIG. 8A), a second end face (see annotated FIG. 8A), and a cylindrical exterior face (see annotated FIG. 8A), with a first bore hole (the first bore hole is the hole that the first end of the steel core 60 is inserted into, see annotated FIG. 8A) along a central axis (see annotated in red FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64) between the first and second faces (see annotated FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64); and 
a second cylindrical handle end cap (see annotated FIG. 8A) having a first end face (see annotated FIG. 8A), a second end face (see annotated FIG. 8A), and a cylindrical exterior face (see annotated FIG. 8A), with a first bore hole (the first bore 
the first end portion (see annotated FIG. 8A) of the solid metal center shaft is fitted through the first bore hole (see annotated FIG. 8A) of the first cylindrical handle end cap (first handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), 
the second end portion (see annotated FIG. 8A) of the solid metal center shaft is fitted through the first bore hole (see annotated FIG. 8A) of the second cylindrical handle end cap (second handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), 
the first band arm (first bar retention pin 70) is fitted onto the first end portion (see annotated FIG. 8A) of the solid metal center shaft through attachment to the first cylindrical handle end cap (first handle extensions 64) (see FIG. 8A; Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), and 
the second band arm (first bar retention pin 70) is fitted onto the second end portion (see annotated FIG. 8A) of the solid metal center shaft through attachment to Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”).

Regarding claim 5: Dovner et al discloses wherein 
the first cylindrical handle end cap (first handle extensions 64) has a second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; in FIG. 8A, the channel appears to be vertical and perpendicular with the first bore hole, see annotated in FIG. 8A; emphasis added, Para [0045] “Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), orthogonal to the first bore hole (see annotated in FIG. 8A) of the first cylindrical handle end cap, 
the second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; in FIG. 8A) of the first cylindrical handle end cap (first handle extension 64) runs between the cylindrical exterior face (see annotated in FIG. 8A) and the central axis (see annotated in FIG. 8A) of the first cylindrical handle end cap (see FIG. 8A), 
the second cylindrical handle end cap (second handle extensions 64) has a second bore hole (the channel of the handle extension 64 that the pin 70 transverse through; although FIG. 8A only shows the first bore hole of the first handle extensions 64; the second handle extensions 64 is structurally similar with the first handle Each handle extension 64 is secured by a corresponding bar retention pin 70 that traverses a channel formed through each handle extensions 64 and a corresponding portion of the steel shaft 60”), orthogonal to the first bore hole (see annotated in FIG. 8A) of the second cylindrical handle end cap, 
the second bore hole (see annotated in FIG. 8A) of the second cylindrical handle end cap runs between the cylindrical exterior face (see annotated in FIG. 8A) and the central axis (see annotated in FIG. 8A) of the second cylindrical handle end cap (see FIG. 8A), 
the first band arm (first pin 70) is attached to the first cylindrical handle end cap (first handle extension 64) by slotting a first end (first end of the first pin 70, see annotated in FIG. 8A) of the first band arm (first pin 70) through the second bore hole (see annotated in FIG. 8A) of the first cylindrical handle end cap (first handle extension 64), and 
the second band arm (second pin 70) is attached to the second cylindrical handle end cap (second handle extension 64) by slotting a first end (first end of the second pin 70) of the second band arm (second pin 70) through the second bore hole of the second cylindrical handle end cap (second handle extension 64).

Regarding claim 7: Dovner et al discloses wherein
the first end portion (see annotated in FIG. 8A) of the solid metal center shaft (steel core 60) includes a first notch (the hole on the first end of the center shaft that 
the second end portion (see annotated in FIG. 8A) of the solid metal center shaft (steel core 60) includes a second notch (the hole on the first end of the center shaft that allow the pin 70 to pass through, see annotated in FIG. 8A) that receives the first end (first end of the pin 70 pass through the notch on the center shaft 60) of the second band arm (second pin 70).

Regarding claim 9: Dovner et al discloses wherein 
the handle tube (knurled center segment 62; as shown in FIG. 8A, the knurled center segment 62 has a plurality of black crossed regions and a plurality of while regions, see annotated in FIG. 8A) includes a first circumferential grip region (the while region of center segment 62, see annotated in FIG. 8A) and a second circumferential grip region (the black crossed lines region of center segment 62, see annotated in FIG. 8A) on an exterior circumferential surface (see annotated in FIG. 8A) of the handle tube.

    PNG
    media_image2.png
    719
    1286
    media_image2.png
    Greyscale


Regarding claim 10: Dovner et al discloses wherein
the first circumferential grip region (the while region of center segment 62, see annotated in FIG. 8A) is a level surface, and 
the second circumferential grip region (the black crossed lines region of center segment 62, see annotated in FIG. 8A) is characterized by a pattern of straight, angled, crossed lines, or a combination thereof.

Regarding claim 11: Dovner et al discloses wherein
the second circumferential grip region (the black crossed lines region of center segment 62 at each end of the handle tube, see annotated in FIG. 8A) is disposed at both the first end (see annotated in FIG. 8A) and the second end (see annotated in FIG. 8A) of the handle tube, and 


Regarding claim 13: Dovner et al discloses the solid metal center shaft (steel core 60; steel core 60 is made of metal) is made of a metal or metal alloy.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable Dovner et al (US 2005/0113222) in view of Chen (US 8,033,964 B1). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 3: Dovner et al discloses the invention as substantially claimed, see above, but fails to disclose a first handle bearing comprising a first hollowed cylindrical piece having an inner circumferential surface and an outer circumferential surface; and a second handle bearing comprising a second hollowed cylindrical piece having an inner circumferential surface and an outer circumferential surface, wherein the first end portion of the solid metal center shaft is fitted through the 
Chen teaches an exercise device having a first handle bearing (Chen, first bearing 15) comprising a first hollowed cylindrical piece (Chen, see annotated in FIG. 1) having an inner circumferential surface (Chen, see annotated in FIG. 3) and an outer circumferential surface (Chen, see annotated in FIG. 3); and a second handle bearing (Chen, second bearing 15) comprising a second hollowed cylindrical piece (Chen, see annotated in FIG. 3) having an inner circumferential surface (Chen, see annotated in FIG. 3) and an outer circumferential surface (Chen, see annotated in FIG. 3), wherein the first end portion (Chen, see annotated in FIG. 3) of the solid metal center shaft is fitted through the first handle bearing (Chen, first bearing 15) with the solid center shaft (rod 2) contacting the inner circumferential surface (Chen, see annotated in FIG. 3) of the first handle bearing (Chen, first bearing 15), the second end portion (Chen, see annotated in FIG. 3) of the solid center shaft (rod 2) is fitted through the second handle bearing (Chen, second bearing 15) with the solid center shaft (rod 2) contacting the inner circumferential surface (Chen, see annotated in FIG. 3) of the second handle bearing (Chen, second bearing 15); and the longitudinal interior bore (Chen, see annotated in FIG. 3) of the handle tube (Chen, the handle tube is interpreted to include tube 1 and reception member 12) encapsulates and makes frictional contact with the 

    PNG
    media_image3.png
    690
    871
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    710
    1115
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hollow handle tube of Dovner in a configuration as taught by Chen and having the bearings in order to allow the hollow handle tube of Dovner to rotate about the solid center shaft.

Regarding claim 4: Dovner et al in view of Chen teach a first outer washer (Dovner et al, first O-ring 66) fitted onto the first end portion (Dovner et al, see annotated in FIG. 3) of the solid metal center shaft (Dovner et al, steel core or shaft 60); and 

a first face of the first outer washer (Dovner et al, a first face of the first outer washer is the right side of the first O-ring 66 facing toward the handle tube) is juxtaposed against an end face (Chen, see annotated in FIG.3) of the first hollowed metal cylindrical piece (Chen, see annotated in FIG.3) of the first handle bearing (Chen, first bearing 15), 
a second face of the first outer washer (Dovner et al, a second face of the first outer washer is the left side of the first O-ring 66 facing toward the end of the steel core 60), which opposes the first face of the first outer washer (Dovner et al, the left side is opposed with the right side of the first O-ring 66), is juxtaposed against the first end face of the first cylindrical handle end cap (Dovner et al, end face of the first handle extensions 64), 
a first face of the second outer washer (Dovner et al, a first face of the second outer washer is the left side of the second O-ring 66 facing toward the handle tube) is juxtaposed against an end face (Chen, see annotated in FIG.3) of the second hollowed metal cylindrical piece (Chen, see annotated in FIG.3), and 
a second face of the second outer washer (Dovner et al, second O-ring 66), which opposes the first face of the second outer washer, is juxtaposed against the first end face of the second cylindrical handle end cap (Dovner et al, end face of the second handle extensions 64) of the second handle bearing (see claim objection above).

Claims 12, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of Allen et al. (US 2017/0188649 A1) and further in view of Davis (US 2018/0326245 A1). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 12: Dovner et al discloses the invention as substantially claimed, see above, but fails to disclose the band arm (Dovner, retention pin 70) is made of metal.
Allen et al. in a pertinent art because it pertains to pins for securing objects teaches a band arm (Allen et al, retention pin, Para [0044] “A pin, retention pin, or stop member 130 may be formed of metal, plastic, or other suitably strong material”) is made of metal.
It would have been obvious to one of ordinary skill in the art to modify the material of the band arm 70, as disclosed in Dovner, to be metal, as taught in Allen et al., for the purpose of stronger structural integrity of the band arm.
 Dovner further teaches that the first band arm (Dovner, first retention pin 70) includes a hook region (Dovner, curved portion of the first retention pin 70, see annotated in FIG. 8B) and the second band arm (Dovner, second retention pin 70) includes a hook region (Dovner, curved portion of the second retention pin 70, see annotated in FIG. 8B). 

    PNG
    media_image5.png
    412
    788
    media_image5.png
    Greyscale

Dovner in view of Allen et al still does not teach that the hook region receives a first portion of an elastic band and a second portion of an elastic band.
Davis, however, teaches an analogous exercise device having a hook region (Davis, first hook 301, see FIG. 1) that receives a first portion of an elastic band (Davis, first portion of the resistance band 300, see FIG. 1) and a hook region (Davis, second hook 301, see FIG. 1) that receives a second portion of the elastic band (Davis, second portion of the resistance band 300, see FIG. 1).


    PNG
    media_image6.png
    848
    953
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the hook regions of the first and second band arms, as taught in Dovner in view of Allen et al, to receive first and second portions of the elastic bands, as taught in Davis, for the purpose of facilitate attachment of the resistance bands 300 to the elongated bar to perform resistance exercises. (Davis, Para [0084], “Each of the resistance bands 300 has a hook 301 on both of its opposing ends to facilitate attachment of the resistance bands 300 to the elongated bar 200”)

Regarding claim 16: Dovner et al in view of Allen et al and further in view of Davis teach the invention as substantially claimed, see above, and further teach a third portion (Dovner et al, see annotated in FIG. 10B) of the elastic band (Dovner et al, elastic tube assembly 12) is received by a portion of a base (hook 10 of engaging member 9, Dovner et al, see annotated in FIG. 10B), thereby coupling the exercise bar to the base (Dovner et al, an engaging member 9) through the elastic band (Dovner et al, elastic tube assembly 12). (The third portion of the elastic band can also be the middle portion of a Davis’ elastic band, such that the hooks on opposite ends of the elastic band are attached to a respective band arm 70, and the middle portion of the elastic band is attached to the hook portion of Dovner’s base, see Dovner, Fig. 10B below) 

    PNG
    media_image7.png
    802
    761
    media_image7.png
    Greyscale


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of Sato et al (US 2008/0242438 A1). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 14: Dovner et al discloses the invention as substantially claimed, see above, but fails to disclose the solid metal center shaft (steel core 60) or the handle tube is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low-alloy steel.
Sato et al, in an pertinent art because it pertains to an exercise device having a solid metal shaft and materials thereof, teaches a shaft is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low- alloy steel. (Para [0056], “the distribution of retained austenite is good for improvement of toughness of steel shaft”)
It would have been obvious to one of ordinary skill in the art to modify the solid metal center shaft or the handle tube, as disclosed in Dovner et al, is made of austenite steel, martensitic steel, ferritic steel, a nickel alloy, or a high-strength low- alloy steel, as taught in Sato et al. for improvement of toughness of the center shaft or the handle tube.

Regarding claim 15: Dovner et al in view of Sato et al teaches that the solid metal center shaft (Dovner et al, steel core 60) is made of a different metal material than that of the handle tube (Dovner et al, optional knurled aluminum center segment 62) (Dovner et al, the center shaft 60 is made of steel while the handle tube 62 is made of aluminum; Para [0045] “FIG. 8A illustrates the bar 52 (without plates 50), which is comprised of a steel core or shaft 60 about which are disposed an optional knurled aluminum center segment 62 and two optional, removable handle extensions 64 for performing wide armed bench presses.”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) in view of Sewitch, JR. et al. (US 2005/0113218 A1). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 17: Dovner et al discloses the invention as substantially claimed, see above, but fails to disclose the handle tube (Dovner et al, knurled aluminum center segment 62) is between 40 centimeters and 80 centimeters in length, and the handle tube (Dovner et al, knurled aluminum center segment 62) has a diameter of between 3 centimeters and 5 centimeters.  
Sewitch, JR.  et al teach an analogous exercise device having the handle tube (Sewitch  JR. et al, tubular components 44) is between 40 centimeters and 80 centimeters in length (Sewitch JR. et al, Para [0064], “the length of the shaft is about 60 inches, the length of the tubular units are about 20 inches”, the length of tubular unit 44 is 20 inches which is approximately 50 cm), and the handle tube (Sewitch, JR. et al, tubular components 44) has a diameter of between 3 centimeters and 5 centimeters (Sewitch JR. et al, Para [0040], “…the external diameter of the tubular component is 1 inch…”, the diameter of the tubular component 44 is 1 inch which is 2.54 cm).  
It would have been obvious to one of ordinary skill in the art to modify the length and the diameter of the handle tube of Dovner et al, to be between 40 . 

Claims 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dovner et al (US 2005/0113222) and further in view of Carbone et al (US 2015/0190679 A1). Reference Dovner is provided from IDS filed by Applicant on 08/07/2020.
Regarding claim 18: Dovner et al discloses an exercise kit comprising: the exercise bar of claim 1, and further teach the first and second band arm 70 and the elastic band (Dovner, first and second elastic tubes 12), and a base (i.e., the base having a hook to attach the elastic bands between the bar and the base).
Dovner et al does not disclose that the base has a bottom face including a groove whereby the elastic band can be fit into the groove of the base.
Carbone, however, in an analogous art of exercise devices having a platform attachable to elastic resistance bands, teaches a base (Carbone, platform 100) having a bottom face, wherein the bottom face includes a groove (Carbone, see annotated in FIG. 6A); and one or more elastic bands (Carbone, flexible elements 410 and 490), wherein each respective elastic band (Carbone, flexible elements 410 and 490) in the one or more elastic bands (Carbone, flexible elements 410 and 490) is configured to removably couple the base (Carbone, platform 100)  to the exercise bar by fitting the respective elastic band (Carbone, flexible elements 410 and 490)  into the groove of the base (Carbone, platform 100). (Carbone, see FIG. 6A) 
It would have been obvious to one of ordinary skill in the art to modify the base of Dovner, to have grooves as taught in Carbone, in order to removably couple respective elastic bands into the groove of the base and through the first and second arm band 70 in order to allow the user to exercise (pulling) while standing on the base.

Regarding claim 20: Dovner discloses a first elastic band (Dovner, first elastic tube 12) in the one or more elastic bands (Dovner, elastic tubes 12).
Dovner et al does not specifically disclose the resistance band has a thickness of at least 1 cm and a length of between 100 cm and 220 cm.
Carbone teaches the resistance band having a thickness of at least 1 centimeter and a length of between 100 centimeters and 220 centimeters when the first elastic band is in an unextended state. (Carbone, Para [0080], “The flexibility of the tubes is such that they can be grasped by a user and pulled to perform exercises, and they will rebound back to their original state. The length of the tubes is from 6 inches to 120 inches (15.2 to 304.8 cm), with a preferred length range of 24 inches to 90 inches (61.0 to 228.6 cm)”)
It would have been obvious to one of ordinary skill in the art to modify the elastic band, as taught in Dovner et al in view of Davis, to have a thickness of 1 cm and a length of between 100 cm and 220 cm for providing the flexibility of the tubes is such that they can be grasped by a user and pulled to perform exercises.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 6 and 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record Dovner et al (US 2005/0113222), Hao (US 2018/0036580 A1), Mok (US 2008/0081747 A1), Sewitch et al (US 2005/0113218 A1), David (US 2018/0326245 A1), Christie (US 2016/0038781 A1), Sato et al (US 2008/0242438 a1) fails to teach or render obvious an exercise bar in combination with all of the elements and structural and functional relationships as claimed and further including the locking pin locks the first end of each arm bands to the respective cylindrical handle end cap by insertion through both the third bore hole of the respective cylindrical handle end cap and the respective bore hole of the first end of each arm bands; each end portion of the center shaft include a notch that receives first end of each arm bands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/13/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAO N DO/Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784